THE SECURITIES TO WHICH THIS SHARE EXCHANGE AGREEMENT RELATES HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE, AND WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT is made effective as of 25th April, 2011.
 
AMONG:
 
FRESHWATER TECHNOLOGIES INC., a Nevada corporation
 
(“Freshwater”)
 
AND:
 
Christopher Martinez, a businessman residing in New York, New York
 
(“Martinez”)
 
WHEREAS:
 
A.   The parties hereto wish to enter this Share Exchange Agreement
(“Agreement”) whereby Freshwater will issue 100,000,000 shares of common stock
in the capital of Freshwater and additional consideration to Martinez in
exchange for the acquisition of certain assets pursuant to the terms and
conditions of this Agreement.
  
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:
 
1.DEFINITIONS
 
1.1
Definitions. The following terms have the following meanings, unless the context
indicates otherwise:

 
(a) 
“Acquired Assets” means all assets listed in Schedule 1 hereto

 
(b) 
“Agreement” means this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
(c) 
“Applicable Securities Legislation” means all applicable securities legislation
in all jurisdictions relevant to the issuance of the Freshwater Shares to
Martinez;

 
 
1

--------------------------------------------------------------------------------

 
 
(d) 
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which time the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

 
(e) 
“Closing Date” shall a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 8.1(d) of this Agreement;

 
(f) 
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
(g) 
“Liabilities” includes, any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured.

 
(h) 
“Loss” shall mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Freshwater or Martinez
including damages for lost profits or lost business opportunities.

 
(i) 
“SEC” shall mean the United States Securities and Exchange Commission;

 
(j)
“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments;

 
(k)
“Transaction” shall mean the exchange of Consideration pursuant to this
Agreement as described in Section 2.2;

 
(l)
“1933 Act” shall mean the United States Securities Act of 1933, as amended;

 
(m)
“1934 Act” shall mean the United States Securities Exchange Act of 1934, as
amended; and,

 
(n)
Schedules. The following schedules are attached to and form part of this
Agreement:

 
 
Schedule 1 - The Acquired Assets

 
Schedule 2 - Freshwater Outstanding Options and Other Convertible Securities

 
Schedule 3 - Impairments to Title of Acquired Assets

 
Schedule 4 - Payment of Accounts Payable

 
Schedule 5 - Certificate of U.S. Selling Shareholder

 
1.2 
Currency. All dollar amounts referred to in this Agreement are in United States
funds, unless expressly stated otherwise.

 
 
2

--------------------------------------------------------------------------------

 
 
2.   AGREEMENT OF EXCHANGE OF SHARES AND OTHER CONSIDERATION
 
2.1 
Shares. Subject to the terms and conditions of this Agreement, Freshwater hereby
covenants and agrees to sell, assign and transfer the Shares and other
consideration set out in Section 2.2 below to Martinez, and Martinez hereby
covenants and agrees to purchase from Freshwater the Shares and other
consideration for the consideration set out in Section 2.2 below.

 
2.2 
Consideration.

 
(a)
As consideration for the sale of the Shares and other consideration by
Freshwater, Martinez shall deliver the following consideration to Freshwater:

 
(i)     
ownership and possession of the Acquired Assets;

 
(ii)    
payment of the amounts owing to Freshwater’s outgoing directors as further
described in Section 3.4(c).

 
(b)
As consideration for the consideration provided by Martinez, Freshwater shall
pay the following consideration to Martinez:

 
(i)     
the Shares.

 
(c)
Martinez acknowledges and agrees that the Shares are being issued pursuant to a
safe harbor from the prospectus and registration requirements of the 1933 Act.
Martinez agrees to abide by all applicable resale restrictions and hold periods
imposed by Applicable Securities Legislation. All certificates representing the
Shares issued on Closing will be endorsed with restrictive legends substantially
in the same form as follows pursuant to the 1933 Act, in order to reflect the
fact that the Shares are restricted securities and will be issued to Martinez
pursuant to a safe harbor from the registration requirements of the 1933 Act:

 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE,
AND WERE ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND, ACCORDINGLY, MAY NOT
BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE 1933 ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
 
Martinez shall complete, execute and deliver Schedule 5 to this Agreement, and
agrees that the representations set out in such schedule as executed by Martinez
will be true and correct as of the Closing Date.
 
2.3 
Restricted Shares. Martinez acknowledges that the Shares issued pursuant to the
terms and conditions set forth in this Agreement will have such hold periods as
are required under applicable securities laws and as a result may not be sold,
transferred or otherwise disposed of, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with all applicable securities laws.
Martinez agrees that he has been given an opportunity to seek and obtain
independent legal advice as to the resale restrictions applicable in their
jurisdiction of residence, and under U.S. or other applicable securities laws
generally. Freshwater has not undertaken, and will have no obligation, to
register any of the Shares under the 1933 Act.

 
2.4 
Exemptions. Martinez acknowledge that Freshwater has advised such Martinez that
Freshwater is relying on an exemption from the prospectus and registration
requirements of the Applicable Securities Legislation, and, as a consequence,
Martinez will not be entitled to certain protections, rights and remedies
available under Applicable Securities Legislation, including statutory rights of
rescission or damages, and Martinez will not receive information that would
otherwise be required to be provided to Martinez pursuant to Applicable
Securities Legislation.

 
 
3

--------------------------------------------------------------------------------

 
 
3.   REPRESENTATIONS AND WARRANTIES OF MARTINEZ
 
Martinez represents and warrants to Freshwater, and acknowledges that Freshwater
is relying upon such representations and warranties, in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Freshwater, as follows:
 
3.1 
History of Assets. The Acquired Assets have not previously been owned by a
corporation or other entity other than an individual person.

 
3.2 
Authority. Martinez has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Martinez Documents”) to be signed by Martinez and to perform
his obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of Martinez Documents by Martinez and the
consummation of the transactions contemplated hereby have been duly authorized.
No other proceedings on the part of Martinez is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Martinez Documents when executed and delivered by
Martinez will be, duly executed and delivered by Martinez and this Agreement is,
and the other Martinez Documents when executed and delivered by Martinez as
contemplated hereby will be, valid and binding obligations of Martinez
enforceable in accordance with their respective terms except:

 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)
as limited by public policy.

 
3.3 
Title to the Acquired Assets. Martinez possesses, and has good and marketable
title of all of the Acquired Assets. All such property is used in the business
of Martinez.  All Acquired Assets are owned by Martinez free and clear of all
liens, security interests, charges, encumbrances, and other adverse claims,
except as disclosed in Schedule 5 to this Agreement.

 
3.4 
Payment of Accounts Payable.

 
(a)
Martinez acknowledges and agrees that he shall pay all of the accounts payable
and any interest accrued thereon of Freshwater that are stated in Schedule 4
hereto within 15 days of the Closing of this Agreement.

 
(b)
Martinez acknowledges and agrees that, upon the Closing of the Transaction, he
shall pay all of the accounts payable of Freshwater to Bacchus Law Corporation
and Bacchus Filings, as provided to him by invoice by Freshwater on the business
day before the Closing Date, for the reasonable fees related to the legal,
edgarizing and filing services provided to Freshwater.

 
(c)
Martinez acknowledges and agrees that, upon the Closing of the Transaction, he
shall pay all of the amounts owing by Freshwater to two of its outgoing
directors, as provided to him by Freshwater on the business day before the
Closing Date.  The estimated amount of these amounts payable as of the date of
this Agreement total $83,797 of which $65,653 is owed to Robertson and $18,144
is owed to Weissengruber .

 
(d)
Martinez acknowledges and agrees that, upon the Closing of the Transaction, the
debt of Freshwater to Asher Enterprises, Inc. and any other creditors of any
other convertible notes held by Freshwater pursuant to any outstanding
convertible debts shall continue to be the debts of Freshwater and he undertakes
as the new control person of Freshwater to negotiate and arrange for payment of
those debts with Asher Enterprises and the creditors of any other convertible
notes held by Freshwater.

 
3.5 
Non-Contravention. Neither the execution, delivery, performance of this
Agreement nor the consummation of the Transaction, will:

 
(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the Acquired Assets under
any term, condition or provision of any loan or credit agreement, note,
debenture, bond, mortgage, indenture, lease or other agreement, instrument,
permit, license, judgment, order, decree, statute, law, ordinance, rule or
regulation applicable to Martinez, or any of its material property or assets;
or,

 
(b)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Martinez or any of
the Acquired Assets.

 
3.6 
Actions and Proceedings. To the best knowledge of Martinez, there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Martinez or the
Acquired Assets that involves any of the business, or the properties or assets
of Martinez that, if adversely resolved or determined, would have a material
adverse effect on the Acquired assets (a “Material Adverse Effect”). There is no
reasonable basis for any claim or action that, based upon the likelihood of its
being asserted and its success if asserted, would have such a Martinez Material
Adverse Effect.

 
 
4

--------------------------------------------------------------------------------

 


3.7 
Absence of Changes. Except as otherwise stated in this Agreement, from the date
of this Agreement to the Closing of this Transaction, Martinez shall not:

 
(a)
fail to pay or discharge when due any liabilities of which the failure to pay or
discharge would cause any material damage or risk of material loss to any of the
Acquired Assets;

 
(b)
sell, encumber, assign or transfer any of the Acquired Assets;

 
(c)
create, incur, assume or guarantee any indebtedness for money borrowed, or
mortgage, pledge or subject any of the Acquired Assets to any mortgage, lien,
pledge, security interest, conditional sales contract or other encumbrance of
any nature whatsoever;

 
3.8 
Completeness of Disclosure. No representation or warranty by Martinez in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Freshwater pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
 4.   REPRESENTATIONS AND WARRANTIES OF FRESHWATER
 
Freshwater represents and warrants to Martinez and acknowledges that Martinez is
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Martinez as follows:
 
4.1 
Organization and Good Standing. Freshwater is duly incorporated, organized,
validly existing and in good standing under the laws of the State of Nevada, and
has all requisite corporate power and authority to own, lease and to carry on
its business as now being conducted.

 
4.2 
Authority. Freshwater has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Freshwater Documents”) to be signed by Freshwater and to
perform its obligations hereunder and to consummate the Transaction contemplated
hereby. The execution and delivery of each of the Freshwater Documents by
Freshwater and the consummation by Freshwater of the Transaction contemplated
hereby have been duly authorized by its board of directors and no other
corporate or shareholder proceedings on the part of Freshwater is necessary to
authorize such documents or to consummate the Transaction contemplated hereby.
This Agreement has been, and the other Freshwater Documents when executed and
delivered by Freshwater as contemplated by this Agreement will be, duly executed
and delivered by Freshwater and this Agreement is, and the other Freshwater
Documents when executed and delivered by Freshwater, as contemplated hereby will
be, valid and binding obligations of Freshwater enforceable in accordance with
their respective terms, except:

 
(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 
(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)
as limited by public policy.

 
 
5

--------------------------------------------------------------------------------

 
 
4.3 
Capitalization of Freshwater. Immediately prior to the Closing of this
Agreement, the entire authorized capital stock and other equity securities of
Freshwater shall consist of 400,000,000 shares of common stock with a par value
of $0.001 (the “Freshwater Common Stock”) and there shall be no more than
254,989 shares of Freshwater Common Stock issued and outstanding. All of the
issued and outstanding shares of Freshwater Common Stock have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable, are not subject to pre-emptive
rights and were issued in full compliance with all federal, state, and local
laws, rules and regulations. Other than the as stated in Schedule “2” hereto and
the share issuances contemplated by this Agreement, there are no outstanding
options, warrants, subscriptions, phantom shares, conversion rights, or other
rights, agreements, or commitments obligating Freshwater to issue any additional
shares of Freshwater Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from
Freshwater any shares of Freshwater Common Stock as of the date of this
Agreement. There are no agreements purporting to restrict the transfer of the
Freshwater Common Stock, no voting agreements, voting trusts, or other
arrangements restricting or affecting the voting of the Freshwater Common Stock
other than those shares held by affiliates of Freshwater.

 
4.4 
Corporate Records of Freshwater. The corporate records of Freshwater, as
required to be maintained by it pursuant to the Nevada Corporations Code, are
accurate, complete and current in all material respects, and the minute book of
Freshwater is, in all material respects, correct and contains all material
records required by the laws of the State of Nevada in regards to all
proceedings, consents, actions and meetings of the shareholders and the board of
directors of Freshwater.

 
4.5 
Non-Contravention. Neither the execution, delivery, performance of this
Agreement nor the consummation of this Transaction will:

 
(a)
Subject to Section 3.4(d) and 5.1(d), conflict with, result in a violation of,
cause a default under (with or without notice, lapse of time or both) or give
rise to a right of termination, amendment, cancellation or acceleration of any
obligation contained in or the loss of any material benefit under, or result in
the creation of any lien, security interest, charge or encumbrance upon any of
the material properties or assets of Freshwater under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Freshwater or any of its material property or assets;

 
(b)
violate any provision of the applicable incorporation or charter documents of
Freshwater; or

 
(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Freshwater or any of
its material property or assets.

 
4.6 
Validity of Freshwater Shares. The Freshwater Shares to be issued to Martinez
upon consummation of the Transaction in accordance with this Agreement will,
upon issuance, have been duly and validly authorized and, when so issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable.

 
4.7 
Actions and Proceedings. To the best knowledge of Freshwater, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Freshwater, threatened against
Freshwater which involves any of the business, or the properties or assets of
Freshwater that, if adversely resolved or determined, would have a material
adverse effect on the business, operations, assets, properties, prospects or
conditions of Freshwater taken as a whole (an “Freshwater Material Adverse
Effect”). There is no reasonable basis for any claim or action that, based upon
the likelihood of its being asserted and its success if asserted, would have
such a Freshwater Material Adverse Effect.

 
4.9
Compliance.

 
(a)
To the best knowledge of Freshwater, Freshwater is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Freshwater;

 
(b)
To the best knowledge of Freshwater, Freshwater is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute an Freshwater Material Adverse Effect;

 
(c)
Freshwater has duly filed all reports and returns required to be filed by it
with governmental authorities and has obtained all governmental permits and
other governmental consents, except as may be required after the execution of
this Agreement. All of such permits and consents are in full force and effect,
and no proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Freshwater, threatened, and none of them will be affected in a material adverse
manner by the consummation of the Transaction; and

 
(d)
Freshwater has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Freshwater has
not received any notice of any violation thereof, nor is Freshwater aware of any
valid basis therefore.

 
 
6

--------------------------------------------------------------------------------

 
 
4.10 
Filings, Consents and Approvals. Freshwater shall conduct or obtain any filing,
registration, permit or authorization from any public or governmental body or
authority, shareholders or other person that is necessary for the consummation
by Freshwater of the Transaction contemplated by this Agreement and to continue
to conduct its business after the Closing Date in a manner which is consistent
with that in which it is presently conducted.

 
4.11 
SEC Filings. Freshwater has furnished or made available to Martinez a true and
complete copy of each report, schedule, registration statement and proxy
statement filed by Freshwater with the SEC (collectively, and as such documents
have since the time of their filing been amended, the “Freshwater SEC
Documents”). As of their respective dates, the Freshwater SEC Documents complied
in all material respects with the requirements of the 1933 Act or the 1934 Act,
as applicable, and the rules and regulations of the SEC thereunder applicable to
such Freshwater SEC Documents.

 
4.12 
Absence of Undisclosed Liabilities. Except as disclosed in this Agreement,
Freshwater does not have any material liabilities or obligations either direct
or indirect, matured or unmatured, absolute, contingent or otherwise that could
in the aggregate exceed $5,000, which have not heretofore been paid or
discharged.

 
4.13 
Board of Directors. All members of the Board of Directors and all corporate
officers of Buyer shall resign and a new Board of Directors of Buyer shall be
appointed by Martinez simultaneously with the Closing

 
4.14 
Absence of Certain Changes or Events. Except as and to the extent disclosed in
the Freshwater SEC Documents, there has not been:

 
(a)
a Freshwater Material Adverse Effect; or

 
(b)
any material change by Freshwater in its accounting methods, principles or
practices.

 
4.15 
No Subsidiaries. Freshwater does not have any subsidiaries or agreements of any
nature to acquire any subsidiary or to acquire or lease any other business
operations.

 
4.16 
Personal Property. There are no material equipment, furniture, fixtures and
other tangible personal property and assets owned or leased by Freshwater,
except as disclosed in the Freshwater SEC Documents.

 
4.17 
Employees and Consultants. Freshwater does not have any employees or
consultants, except as disclosed in the Freshwater SEC Documents.

 
4.18 
Material Contracts and Transactions. There are no material contracts,
agreements, licenses, permits, arrangements, commitments, instruments,
understandings or contracts, whether written or oral, express or implied,
contingent, fixed or otherwise, to which Freshwater is a party, except as
disclosed in the Freshwater SEC Documents.

 
4.19 
No Brokers. Freshwater has not incurred any obligation or liability to any party
for any brokerage fees, agent’s commissions, or finder’s fees in connection with
the Transaction contemplated by this Agreement.

 
4.20 
Certain Transactions. Freshwater is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.

 
4.21 
Completeness of Disclosure. No representation or warranty by Freshwater in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Martinez pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 
 
7

--------------------------------------------------------------------------------

 
 
5.   CLOSING CONDITIONS
 
5.1 
Conditions Precedent to Closing by Freshwater. The obligation of Freshwater to
consummate the Transaction is subject to the satisfaction or waiver of the
conditions set forth below on or before the Closing Date or such earlier date as
hereinafter specified. The Closing of the Transaction contemplated by this
Agreement will be deemed to mean the satisfaction or waiver of all conditions to
Closing. These conditions of closing are for the benefit of Freshwater and may
be waived by Freshwater in its sole discretion.

 
(a) 
Freshwater shall have entered into consulting agreements with Brian Robertson,
Max Weissengruber and Michael Borrelli (“Consulting Agreements”) for their
consulting services to continue following the Closing Date on the terms and
conditions agreed to by the parties, acting reasonably and in good faith;

 
(b) 
If required by applicable laws, Freshwater shall have obtained shareholder
approval for the purchase and sale of the inventory and assets of Freshwater’s
water treatment business and name to Brian Robertson and Max Weissengruber

 
(c) 
Freshwater shall have entered into an agreement of purchase and sale with Brian
Robertson and Max Weissengruber for the purchase and sale of the inventory and
assets of Freshwater’s water treatment business (“Agreement of Purchase and
Sale”), which will be discontinued following the Closing Date of this
Agreement.  The inventory and assets  of Freshwater’s water treatment business
shall be sold to Brian Robertson and Max Weissengruber for an amount totaling
$115,823 and subject to terms and conditions agreed to by the parties, acting
reasonably and in good faith;

 
(d) 
Freshwater shall have entered into an agreement with its creditors in all
outstanding convertible notes that will allow Freshwater to carry out this
Transaction .  If such an agreement is not reached prior to the Closing Date,
then  Martinez shall have paid all amounts owing to the creditors of the notes
to have those notes satisfied in full;

 
(e) 
Representations and Warranties. The representations and warranties of Martinez
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and
Martinez will have delivered to Freshwater a certificate dated as of the Closing
Date, to the effect that the representations and warranties made by Martinez
Canada respectively in this Agreement are true and correct.

 
(f) 
Performance. All of the covenants and obligations that Martinez are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
shall have been performed and complied with in all material respects.

 
(g)
Transaction Documents. This Agreement, the Martinez Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Freshwater, will have been
executed and delivered to Freshwater.

 
(h)
Third Party Consents. Freshwater shall have received shareholder consent, as
required pursuant to the applicable Nevada statutes for all corporate actions to
be undertaken by it pursuant to this Agreement.

 
(i)
Third Party Consents. Freshwater will have received duly executed copies of all
third party consents and approvals contemplated by this Agreement, in form and
substance reasonably satisfactory to Freshwater.

 
(j)
No Material Adverse Change. No Martinez Material Adverse Effect will have
occurred since the date of this Agreement.

 
(k)
No Action. No suit, action, or proceeding will be pending or threatened which
would:

 
(i)     
preventthe consummation of any of the transactions contemplated by this
Agreement, or

 
(ii)     
cause the Transaction to be rescinded following consummation.

 
(l)
Due Diligence. Freshwater and its solicitors will be reasonably satisfied with
their due diligence investigation of Martinez that is reasonable and customary
in a transaction of a similar nature to that contemplated by the Transaction,
including:

 
(i)     
materials, documents and information in the possession and control of Martinez
that are reasonably germane to the Transaction; and,

 
(ii)     
title to the Acquired Assets held by Martinez.

 
 
8

--------------------------------------------------------------------------------

 
 
5.2 
Conditions Precedent to Closing by Martinez. The obligation of Martinez to
consummate the Transaction is subject to the satisfaction or waiver of the
conditions set forth below on or before the Closing Date or such earlier date as
hereinafter specified. The Closing of the Transaction will be deemed to mean the
satisfaction or waiver of all conditions to Closing. These conditions precedent
are for the benefit of Martinez and may be waived by Martinez in their
discretion.

 
(a) 
Reverse. Split. Buyer shall have effectuated a 1000 to 1 reverse split of its
common stock;

 
(b) 
Name. Buyer shall have obtained shareholder approval to rename the company
“Agent155 Media Corp.”;

 
(c) 
Representations and Warranties. The representations and warranties of Freshwater
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date and
Freshwater will have delivered to Martinez a certificate dated the Closing Date,
to the effect that the representations and warranties made by Freshwater in this
Agreement are true and correct.



(d) 
Performance. All of the covenants and obligations that Freshwater is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
shall have been performed and complied with in all material respects. Freshwater
shall have delivered each of the documents required to be delivered by it
pursuant to this Agreement.

 
(e) 
Compliance. Upon the closing of this Agreement, Freshwater shall be in
compliance with its reporting requirements under the 1934 Act.



(f) 
Transaction Documents. This Agreement, the Freshwater Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Martinez, shall have been executed
and delivered by Freshwater.

 
(g) 
Secretary’s Certificate - Freshwater. Martinez shall have received a certificate
from the Secretary of Freshwater attaching:

 
(i)     
a copy of Freshwater’s articles, bylaws and all other incorporation documents,
as amended through the Closing Date, and

 
(ii)     
copies of resolutions duly adopted by the board of directors of Freshwater
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

 
(h)
No Material Adverse Change. No Freshwater Material Adverse Effect shall have
occurred since the date of this Agreement.



(i)
No Action. No suit, action, or proceeding shall be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

 
(i)     
prevent the consummation of any of the transactions contemplated by this
Agreement, or,

 
(ii)     
cause the Transaction to be rescinded following consummation.

 
(j)
Outstanding Shares. Freshwater shall have issued and outstanding no more than
254,989 shares of Freshwater Common Stock immediately prior to the issuance of
the Freshwater Shares as contemplated by this Agreement.

 
(k)
Due Diligence Review of Financial Statements. Martinez and its accountants shall
be reasonably satisfied with their due diligence investigation and review of the
Freshwater SEC Documents, and the contents thereof, prepared in accordance with
the United States generally accepted accounting principles applied in a manner
consistent with prior periods.

 
 
9

--------------------------------------------------------------------------------

 


6.   ADDITIONAL COVENANTS OF THE PARTIES


 
6.1 
Access and Investigation. Between the date of this Agreement and the Closing
Date, Martinez, on the one hand, and Freshwater, on the other hand, shall, and
shall cause each of their respective representatives to:

 
(a)
afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

 
(b)
furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and,

 
(c)
furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

 
All of such access, investigation and communication by a party and its
representatives shall be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party shall instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.
 
6.2 
Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement shall promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party shall promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party shall promptly notify the other parties of the occurrence of any material
breach of any of its covenant in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

 
6.3 
Exclusivity. Until such time, if any, as this Agreement is terminated pursuant
to this Agreement, Martinez and Freshwater shall not, directly or indirectly
solicit, initiate, entertain or accept any inquiries or proposals from, discuss
or negotiate with, provide any non-public information to, or consider the merits
of any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the Acquired Assets or any of the capital
stock of Freshwater or any merger, consolidation, business combination, or
similar transaction other than as contemplated by this Agreement.

 
6.4 
Conduct of Martinez and Freshwater Business Prior to Closing. Except as
expressly contemplated by this Agreement or for purposes in furtherance of this
Agreement, from the date of this Agreement to the Closing Date, and except to
the extent that Martinez otherwise consents in writing, Freshwater shall operate
its business substantially as presently operated and only in the ordinary course
and in compliance with all applicable laws, and use its best efforts to preserve
intact its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

 
6.5 
Full Disclosure Requirement. Martinez acknowledges that Freshwater is required
to file with the SEC upon Closing a disclosure document which includes
discussion of many aspects of its future business, financial affairs, risks and
management. Martinez shall cooperate fully in providing Freshwater with all
information and documentation reasonably requested.



6.6
Certain Acts Prohibited - Freshwater. Between the date of this Agreement and the
Closing Date, Freshwater shall not, without the prior written consent of
Martinez:

 
(a)
incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Freshwater except in the ordinary course of business
consistent with past practice;

 
(b)
dispose of or contract to dispose of any Freshwater property or assets except in
the ordinary course of business consistent with past practice; or,

 
(c)
materially increase benefits or compensation expenses of Freshwater, increase
the cash compensation of any director, executive officer or other key employee
or pay any benefit or amount to any such person.

 
6.7 
Public Announcements. Until the Closing Date, Freshwater and Martinez each agree
that they shall not release or issue any reports or statements or make any
public announcements relating to this Agreement or the Transaction contemplated
herein without the prior written consent of the other party, except as may be
required upon written advice of counsel to comply with applicable laws or
regulatory requirements after consulting with the other party hereto and seeking
their reasonable consent to such announcement. Martinez acknowledges that
Freshwater must comply with securities laws requiring full disclosure of
material facts and agreements in which it is involved, and shall co-operate to
assist Freshwater in meeting its obligations.

 
 
10

--------------------------------------------------------------------------------

 
 
7.   CLOSING
 
7.1 
Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Freshwater or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Martinez and Freshwater, provided such undertakings are satisfactory
to each party’s respective legal counsel.

 
7.2 
Closing Deliveries of Martinez. At Closing, Martinez shall deliver or cause to
be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Freshwater:

 
(a)
Proof of the conveyance of ownership of the Acquired Assets from Martinez to
Freshwater;

 
(b) 
Payment in the form of certified checks, money orders or wire to Bacchus Law
Corp and Bacchus Filings in the amounts set out in the invoice described in
Section 3.4(b);

 
(c) 
Payment in the form of certified check, money order or wire to the outgoing
directors of Freshwater in the amounts set out described in Section 3.4(c);

 
(d) 
Delivery of the executed Consulting Agreements and Agreement of Purchase and
Sale as set out in Section 5.1 (a) and (c);

 
(e) 
all certificates and other documents required by Section 5.1 of this Agreement;

 
(f)
a certificate of an officer of Martinez, dated as of Closing, certifying that:

 
(i)     
each respective covenant and obligation of Martinez has been complied with, and



(ii)     
each respective representation, warranty and covenant of Martinez is true and
correct at the Closing as if made on and as of the Closing; and


(g)
The Martinez Documents and any other necessary documents, each duly executed by
Martinez, as required to give effect to the Transaction.


7.3
Closing Deliveries of Freshwater. At Closing, Freshwater shall deliver or cause
to be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Martinez:

 
(a)
copies of all resolutions, resignations and/or consent actions adopted by or on
behalf of the board of directors of Freshwater evidencing approval of this
Agreement, the resignation and appointment of Directors, the Name Change and the
Transaction;

 
(b)
share certificates representing the Shares registered in the name of Martinez or
his designates, as applicable;

 
(c)
all certificates and other documents required by Section 5.2 of this Agreement;

 
(d)
a certificate of an officer of Freshwater, dated as of Closing, certifying that:

 
(i)     
each covenant and obligation of Freshwater has been complied with, and


(ii)     
each representation, warranty and covenant of Freshwater is true and correct at
the Closing as if made on and as of the Closing; and


(e)
theFreshwater Documents and any other necessary documents, each duly executed by
Freshwater, as required to give effect to the Transaction.

 
 
11

--------------------------------------------------------------------------------

 

8.   TERMINATION
 
8.1 
Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:

 
(a)
mutual agreement of Freshwater and Martinez;

 
(b)
Freshwater, if there has been a material breach by Martinez or any of Martinez
of any material representation, warranty, covenant or agreement set forth in
this Agreement on the part of Martinez that is not cured, to the reasonable
satisfaction of Freshwater, within ten business days after notice of such breach
is given by Freshwater (except that no cure period shall be provided for a
breach by Martinez that by its nature cannot be cured);

 
(c)
Martinez, if there has been a material breach by Freshwater of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Freshwater that is not cured, to the reasonable satisfaction of
Martinez, within ten business days after notice of such breach is given by
Martinez (except that no cure period shall be provided for a breach by
Freshwater that by its nature cannot be cured);

 
(d)
Freshwater or Martinez, if the Transaction contemplated by this Agreement has
not been consummated prior to June 30, 2011 unless Freshwater and Martinez agree
to extend such date in writing; or,

 
(e)
Freshwater or Martinez, if any injunction or other order of a governmental
entity of competent authority prevents the consummation of the Transaction
contemplated by this Agreement.

 
8.2 
Effect of Termination. In the event of the termination of this Agreement as
provided in Section 8.1, this Agreement shall be of no further force or effect,
provided, however, that no termination of this Agreement shall relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 
9.   INDEMNIFICATION, REMEDIES, SURVIVAL
 
9.1 
Certain Definitions. For the purposes of this Section 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses of an amount not less than
$5,000, but excluding any indirect, consequential or punitive damages suffered
by Freshwater or Martinez including damages for lost profits or lost business
opportunities.

 
9.2 
Martinez Indemnity. Martinez shall and does hereby indemnify, defend, and hold
harmless Freshwater and its shareholders from, against, and in respect of any
and all Losses asserted against, relating to, imposed upon, or incurred by
Freshwater and its shareholders by reason of, resulting from, based upon or
arising out of:

 
(a)
any breach by Martinez of this Agreement; or

 
(b)
any misstatement, misrepresentation or breach of the representations and
warranties made by Martinez contained in or made pursuant to this Agreement ,
any Martinez Document or any certificate or other instrument delivered pursuant
to this Agreement.

 
9.3 
Freshwater Indemnity. Freshwater shall and does hereby indemnify, defend, and
hold harmless Martinez from, against, for, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by Martinez by reason
of, resulting from, based upon or arising out of:

 
(a)
any breach by Freshwater of this Agreement; or

 
(b)
any misrepresentation, misstatement or breach of warranty of Freshwater
contained in or made pursuant to this Agreement, any Freshwater Document or any
certificate or other instrument delivered pursuant to this Agreement.

 
 
12

--------------------------------------------------------------------------------

 
 
10.   GENERAL
 
10.1
Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties, indemnifications and agreements of each of the
other parties and all such representation, warranties and agreement shall be
effective regardless of any investigation that any party has undertaken or
failed to undertake. The representations, warranties and agreements shall
survive the Closing Date and continue in full force and effect until one (1)
year after the Closing Date.

 
10.2 
Further Assurances and Provision of Information. Each of the parties hereto
shall co-operate with the others and execute and deliver to the other parties
hereto such other instruments and documents and take such other actions as may
be reasonably requested from time to time by any other party hereto as necessary
to carry out, evidence, and confirm the intended purposes of this Agreement.
Martinez agrees to provide such information as requested by Freshwater in a
timely manner prior to Closing Date.

 
10.3 
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

 
10.4 
Expenses. Except as otherwise stated in this Agreement, Martinez shall pay and
be responsible for the expenses incurred by both parties in connection with the
preparation, execution, and performance of this Agreement and the Transaction
contemplated hereby, including all fees and expenses of agents, representatives,
counsel, and accountants.

 
10.5 
Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

 
10.6 
Notices. All notices and other communications required or permitted under to
this Agreement shall be sent to the addresses exchanged by the parties hereto
for this purpose, as may from time to time be updated by one party to the other,
must be in writing and shall be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at the addresses specified by a party to the others from
time to time for notice purposes. All such notices and other communications
shall be deemed to have been received:

 
(a)
in the case of personal delivery, on the date of such delivery;

 
(b)
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;

 
(c)
in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and,

 
(d)
in the case of mailing, on the fifth business day following mailing.

 
10.7 
Headings. The headings contained in this Agreement are for convenience purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 
10.8 
Benefits. This Agreement is and shall only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

 
10.9 
Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

 
10.10 
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada and the Federal laws applicable to the
subject matter in the State of Nevada.

 
10.11 
Gender. All references to any party shall be read with such changes in number
and gender as the context or reference requires.

 
10.12 
Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 
 
13

--------------------------------------------------------------------------------

 
 
10.13 
Fax Execution. This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution shall be effective for all purposes.

 
10.14 
Independent Legal Advice. Martinez confirms that he has been given an
opportunity to seek and obtain independent legal advice prior to execution of
this Agreement and cannot and does not rely on the representations of Freshwater
or its advisors respecting the legal effects of this Agreement.

 
10.15 
Schedules and Exhibits. The schedules and exhibits that are attached to this
Agreement are incorporated herein.

 
10.16 
References. Unless otherwise explicitly stated, all references to a “Section”
“Schedule” or Exhibit” herein refer to a section, schedule or exhibit in and to
this Agreement.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
FRESHWATER TECHNOLOGIES INC. (a Nevada corporation)
 
 
Per:  /s/ Max Weissengruber
        Max Weissengruber
        President, CEO and Director
    
 
Signed and Delivered by Christopher Martinez in the presence of:
)     )  
/s/ Shawn Unger
)
/s/ Christopher Martinez
Witness (Signature)
)
Christopher Martinez
  )   
Shawn Unger
)  
Name (please print)
)  

 
 
14

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
TO THE AGREEMENT DATED BETWEEN FRESHWATER AND MARTINEZ
 
The Acquired Assets


The following sets out the Acquired Assets to be exchange for the Shares and
other consideration pursuant to the Agreement:
 

   
Estimated Value
 
1. PHP CODE
- Hypertext Preprocessor – essential system to support web pages
- requires thousands of hours to create overall website for Agent155
 
$1,400,000
2. HTML Code
- Hertext  Markup  Language-the language  or code used to actually create
web  pages for Agent155
$   50,000
 
3. Linux Code
- Unix - like computer operating system  -helps create Agent155 data base
$  10,000
 
4. Servers
- computers  linking other computers together  via  the internet
$ 150,000
 
5. MYSQL Code
- system to provide relational database management to allow Agent155
Website to link information from different pages on website
 
$  10,000
6. Flash Code
- creates the multi media platform allowing for animation, video, pictures to be
displayed on Agent155 website
$ 25,000
 
7. Multi-Media Content
- systems-to display video, graphics, music via MP3-MP4 These particular media
represent significant revenue opportunities for Agent115
 
$100,000
8. Goodwill
- Based on 9,088 member s from 2004-2006, Agent155 Domain name (2004)
 $200,000
 
Total Estimated Value of Acquired Assets
 
$1,945,000

                                                                                                                                                                     
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
TO THE AGREEMENT DATED BETWEEN FRESHWATER AND MARTINEZ
 
Freshwater Outstanding Options and Other Convertible Securities


The following table lists the material details of all outstanding Convertible
Securities of Freshwater:
 

 Asher  nterprises 8% Convertible Note dated May 3, 2010  $11,000  Asher
Enterprises 8% Convertible Note dated May 18, 2010 $35,000  Asher Enterprises 8%
Convertible Note dated July 14, 2010 $30,000  Asher Enterprises 8% Convertible
Note dated Sept. 7, 2010 $25,000

 
These notes are convertible into shares of Freshwater’s Class A common stock at
a 40% to 45% discount of the average of the lowest 3 trading prices (the closing
bid price on the Over-the-Counter Bulletin Board or applicable trading market)
for Freshwater’s common stock during the ten trading day period ending one
trading day prior to the date the conversion notice is sent by the noteholder to
Freshwater. 


 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
TO THE AGREEMENT BETWEEN FRESHWATER and MARTINEZ


Impairments to Title of Acquired Assets 


None
 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
TO THE AGREEMENT BETWEEN FRESHWATER AND MARTINEZ
 
Payment of Accounts Payable


Martinez shall pay the following accounts payable of Freshwater within 15 days
of the Closing of the Agreement:
 

 Clark, Wilson $ 4,139.77  Business Wire 1,176.50  Manning Elliott 13,974.25
 Market Wire 4,320.75  Sue Ruggero  300.00  Signature Trust  602.17  Viqua
Corporation  -  Newsfile Corp. -  Sea Air  -  Luis Buitrago 1,000.00  Ancizar
Rendon 1,000.00  Claudio Sgarbi  22,883.00 (13,130 EUROS)  TOTAL  $62,846.14

 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
  
TO THE AGREEMENT BETWEEN FRESHWATER AND MARTINEZ
 
Certificate of U.S. Selling Shareholder
 
In connection with the issuance of common stock (“Freshwater Common Stock”) of
Freshwater Technologies Inc. (“Freshwater”) pursuant to the Agreement between
Freshwater and Christopher Martinez (“Martinez”) as set out in the Agreement,
the undersigned hereby agrees, represents and warrants that:
 
1. 
Freshwater is entitled to rely on the acknowledgements, agreements,
representations and warranties and the statements and answers of the undersigned
contained in the Agreement and this Certificate, and the undersigned will hold
harmless Freshwater from any loss or damage either one may suffer as a result of
any such acknowledgements, agreements, representations and/or warranties made by
the undersigned not being true and correct;

 
2.
the undersigned has been advised to consult their own respective legal, tax and
other advisors with respect to the merits and risks of an investment in the
Freshwater Common Stock and, with respect to applicable resale restrictions, is
solely responsible (and Freshwater is not in any way responsible) for compliance
with applicable resale restrictions;

 
3.
none of the Freshwater Common Stock is listed on any stock exchange or automated
dealer quotation system and no representation has been made to the undersigned
that any of the Freshwater Common Stock will become listed on any stock exchange
or automated dealer quotation system, except that currently certain market
makers make market in the common shares of Freshwater on the OTC Bulletin Board;

 
4.
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Freshwater Common Stock;

 
5.
the address of the undersigned included herein is the sole address of the
undersigned as of the date of this certificate.

 
6.
No person has made to the undersigned any written or oral representations: (i)
that any person will resell or repurchase any of the Freshwater Common Stock;
(ii) that any person will refund the purchase price of any of the Freshwater
Common Stock; (iii) as to the future price or value of any of the Freshwater
Common Stock; or (iv) that any of the Freshwater Common Stock will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any of the Freshwater Common
Stock on any stock exchange or automated dealer quotation system, except the
OTCBB.

 
 
The shareholder acknowledges and agrees that the shareholder may be required by
Freshwater to provide such additional documentation as may be reasonably
required by Freshwater and its legal counsel in determining the shareholder’s
eligibility to acquire the Freshwater Shares under the Applicable Securities
Legislation.

 
 7.
The following Questionnaire is for use by each Selling Shareholder who is a U.S.
person (as that term is defined Regulation S of the United States Securities Act
of 1933 (the “1933 Act”)) is acquiring shares of Freshwater Technologies
Inc. (the “Company”). The purpose of this Questionnaire is to assure the Company
that each Selling Shareholder will meet the standards imposed by the 1933 Act
and the appropriate exemptions of applicable state securities laws. The Company
will rely on the information contained in this Questionnaire for the purposes of
such determination. The Freshwater Common Stock will not be registered under the
1933 Act in reliance upon the exemption from registration afforded by Section
3(b) and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is
not an offer of the Freshwater Common Stock or any other securities of the
Company in any state other than those specifically authorized by the Company.

 
 
All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Selling Shareholder
agrees that, if necessary, this Questionnaire may be presented to such parties
as the Company deems appropriate to establish the availability, under the 1933
Act or applicable state securities law, of exemption from registration in
connection with the sale of the Shares hereunder.

 
 
The undersigned covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the undersigned satisfies)

 
 
19

--------------------------------------------------------------------------------

 
                Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000;



                Category 2
A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000;



                Category 3
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
   
                Category 4
A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors;



                Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);



                Category 6
A director or executive officer of the Company;



                Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act;



                Category 8
An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
 
Note: the undersigned may be required to supply the Company with a balance
sheet, prior years' federal income tax returns or other appropriate
documentation to verify and substantiate the undersigned's status as an
Accredited Investor.

 
If the undersigned is an entity which initialed Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:
 
________________________________________________________________________
 
The undersigned hereby certifies that the information contained in this
Questionnaire is complete and accurate and the undersigned will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the undersigned represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
______day of ________________, 2011.
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
      _______________________________________________   
______________________________________________ 
Print or Type Name of Entity
 
Signature
      _______________________________________________   
______________________________________________ 
Signature of Authorized Signatory
 
Print or Type Name
     
Type of Entity
 
Social Security/Tax I.D. Number

 
20
 